        Case 1:21-cv-00183-HBK Document 2 Filed 02/18/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAFAEL A. MEJIA,                                  Case No. 1:21-cv-00183-HBK (HC)
12                        Petitioner,                   ORDER TRANSFERRING CASE TO THE
                                                        UNITED STATES DISTRICT COURT FOR
13            v.                                        THE CENTRAL DISTRICT OF CALIFORNIA
14    SUPERIOR COURT OF CALIFORNIA                      (Doc. No. 1)
      COUNTY OF LOS ANGELES,
15
                          Respondent.
16

17

18          Petitioner Rafael A. Mejia is proceeding on his petition for writ of habeas corpus filed
19   pursuant to 28 U.S.C. § 2254. (Doc. No. 1). Petitioner, a prisoner incarcerated in Kern County,
20   which is located within the jurisdiction and venue of this court’s Fresno Division, challenges his
21   state sentence and conviction entered by the Superior Court of Los Angeles, which is located within
22   the jurisdiction and venue of the Western Division of the United States District Court for the Central
23   District of California.
24          Under 28 U.S.C. § 2241(d), jurisdiction is proper in the judicial district where the petitioner
25   was convicted or where the petitioner is incarcerated. Therefore, both the Central District of
26   California and the Eastern District of California have concurrent jurisdiction. See 28 U.S.C. §
27   2241(d); Rumsfeld v. Padilla, 542 U.S. 426, 428 (2004). However, “[f]or the convenience of parties
28
        Case 1:21-cv-00183-HBK Document 2 Filed 02/18/21 Page 2 of 2


 1   and witnesses, in the interest of justice, a district court may transfer any civil action to any other

 2   district or division where it might have been brought.” 28 U.S.C. § 1404(a). Federal courts in

 3   California generally hear petitions for writ of habeas corpus in the district of conviction. Favor v.

 4   California, No. 116-CV-01912-DAD-EPG-HC, 2017 WL 2671006, at *1 (E.D. Cal. June 21, 2017)

 5   (citing Laue v. Nelson, 279 F. Supp. 265, 266 (N.D. Cal. 1968).

 6            Thus, the Court finds in its discretion “and in furtherance of justice” the petition should be

 7   transferred to the Central District of California. 28 U.S.C. §§ 1404(a), 2241(d).

 8            Accordingly,

 9            1. The Clerk shall transfer this action to the United States District Court for the Central

10            District of California, Western Division; and

11            2. All future filings shall reference the new case number assigned and shall be filed at:

12
                                     United States District Court
13                                   Central District of California
                                     Western Division
14                                   255 East Temple St., Suite 180
                                     Los Angeles, CA 90012
15

16   IT IS SO ORDERED.
17

18   Dated:      February 17, 2021
                                                         HELENA M. BARCH-KUCHTA
19                                                       UNITED STATES MAGISTRATE JUDGE
20
21

22

23

24

25

26
27

28
                                                         2
